Order filed May 22, 2012.




                                          In The

                             Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01014-CR
                                    ____________

                       GREGORY LECOURIAS, II, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 1785558


                                         ORDER

       The notice of appeal filed in this case is from an order denying an application for
writ of habeas corpus and setting an appeal bond. A record of the hearing held by the trial
court to determine the reason for failure to file appellant's brief reflects the trial court
subsequently granted the writ of habeas corpus.

       The Harris County District Clerk is directed to file a supplemental clerk's record on
or before June 1, 2012, containing the trial court's order granting appellant's application
for writ of habeas corpus.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM




                                               2